Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022, was filed after the mailing date of the Non-Final Rejection on March 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,223,459 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In light of Applicant’s Terminal Disclaimer, the rejection of Claims 1-19 for non-statutory double patenting has been withdrawn.
Response to Amendment
Applicant’s Amendment, filed June 21, 2022, has been fully considered and entered.  Accordingly, Claims 1-19 are pending in this application.  Claims 1, 10, and 19 are independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski (PG Pub. No. 2016/0063874 A1), and further in view of Greenzeiger (PG Pub. No. 2014/0025620 A1) and Geurts (PG Pub. No. 2014/0350349 A1).
Regarding Claim 1, Czerwinski discloses a method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user); and
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals (see Czerwinski, paragraph [0112], where user content/activity feedback logic 204 may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user), wherein the portion of information is indicative of a physical or emotional state of the user of the computing device (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user).d
Czerwinski does not disclose:
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
generating, using the hardware processor, a baseline profile of the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination of Czerwinski and Greenzeiger discloses:
generating, using the hardware processor, a baseline profile of the user (see Greenzeiger, paragraph [0008], where an individual baseline mood profile can be generated for each user based on analysis of mood-associated characteristic data specific to the user) and the desire to attain the particular goal using the portion of information from each of the plurality of data sources (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user); and
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
The combination Czerwinski and Greenzeiger does not disclose:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination, Czerwinski, Greenzeiger, and Geurts discloses:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel); and
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski and Greenzeiger with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 2, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 1, wherein the information includes social information, device information, and contextual information relating to the user of the computing device (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user).
Regarding Claim 3, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 1, further comprising:
Czerwinski does not disclose:
receiving updated information from each of the plurality of data sources; and
generating the current profile for the user of the computing device based on the updated information.
Greenzeiger discloses:
receiving updated information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood); and
generating the current profile for the user of the computing device based on the updated information (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
Regarding Claim 4, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 1, wherein:
Czerwinski does not disclose the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.  Geurts discloses the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 5, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 1, wherein:
Czerwinski does not disclose the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.  Geurts the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 7, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 1, further comprising:
Czerwinski does not disclose:
determining whether the recommended action has caused the current profile of the user to move towards the target profile; and
determining whether to continue to cause the recommended action to be executed.
Geurts discloses:
determining whether the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118); and
determining whether to continue to cause the recommended action to be executed (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 8, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 7, wherein:
Czerwinski does not disclose wherein the recommended action has an associated rating.  Geurts discloses wherein the recommended action has an associated rating (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 9, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 8, wherein the method further comprises:
Czerwinski does not disclose:
retrieving the rating associated with the recommended action; and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
Geurts discloses:
retrieving the rating associated with the recommended action (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]); and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 10, Czerwinski discloses a system for personalizing computerized services, the system comprising:
a hardware processor (see Czerwinski, paragraph [0016], where FIG. 12 is a block diagram of an example processor-based computer system that may be used to implement various embodiments) that:
obtains information associated with a user of a computing device from a plurality of data sources (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user); and
determines that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals (see Czerwinski, paragraph [0112], where user content/activity feedback logic 204 may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user), wherein the portion of information is indicative of a physical or emotional state of the user of the computing device (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user).d
Czerwinski does not disclose:
generates a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
generates a baseline profile of the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determines a target profile associated with the user based at least in part on the particular goal and the assigned group;
updates a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causes the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination of Czerwinski and Greenzeiger discloses:
generates a baseline profile of the user (see Greenzeiger, paragraph [0008], where an individual baseline mood profile can be generated for each user based on analysis of mood-associated characteristic data specific to the user) and the desire to attain the particular goal using the portion of information from each of the plurality of data sources (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user); and
updates a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
The combination Czerwinski and Greenzeiger does not disclose:
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determines a target profile associated with the user based at least in part on the particular goal and the assigned group;
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causes the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination, Czerwinski, Greenzeiger, and Geurts discloses:
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determines a target profile associated with the user based at least in part on the particular goal and the assigned group (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel); and
causes the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski and Greenzeiger with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 11, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the information includes social information, device information, and contextual information relating to the user of the computing device (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user).
Regarding Claim 12, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the hardware processor is further configured to:
Czerwinski does not disclose:
receiving updated information from each of the plurality of data sources; and
generating the current profile for the user of the computing device based on the updated information.
Greenzeiger discloses:
receiving updated information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood); and
generating the current profile for the user of the computing device based on the updated information (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
Regarding Claim 13, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein:
Czerwinski does not disclose the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.  Geurts discloses the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 14, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein:
Czerwinski does not disclose the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.  Geurts the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 16, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the hardware processor is further configured to:
Czerwinski does not disclose:
determining whether the recommended action has caused the current profile of the user to move towards the target profile; and
determining whether to continue to cause the recommended action to be executed.
Geurts discloses:
determining whether the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118); and
determining whether to continue to cause the recommended action to be executed (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 17, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 16, wherein:
Czerwinski does not disclose wherein the recommended action has an associated rating.  Geurts discloses wherein the recommended action has an associated rating (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 18, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 17, wherein the hardware processor is further configured to:
Czerwinski does not disclose:
retrieving the rating associated with the recommended action; and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
Geurts discloses:
retrieving the rating associated with the recommended action (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]); and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 19, Czerwinski discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for personalizing computerized services, the method comprising: 
obtaining information associated with a user of a computing device from a plurality of data sources (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user); and
determining that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals (see Czerwinski, paragraph [0112], where user content/activity feedback logic 204 may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user), wherein the portion of information is indicative of a physical or emotional state of the user of the computing device (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user).d
Czerwinski does not disclose:
generating a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
generating a baseline profile of the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile
determining one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination of Czerwinski and Greenzeiger discloses:
generating a baseline profile of the user (see Greenzeiger, paragraph [0008], where an individual baseline mood profile can be generated for each user based on analysis of mood-associated characteristic data specific to the user) and the desire to attain the particular goal using the portion of information from each of the plurality of data sources (see Czerwinski, paragraph [0194], where the method includes obtaining one or more signals associated with a user, determining a mental or emotional state of the user based on the one more signals; see also paragraph [0132], where signals may comprise for example and without limitation, any of the signals discussed in Section II above as being useful for determining the mental or emotional state of a user); and
updating a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
The combination Czerwinski and Greenzeiger does not disclose:
assigning the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining a target profile associated with the user based at least in part on the particular goal and the assigned group;
comparing the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determining one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination, Czerwinski, Greenzeiger, and Geurts discloses:
assiging the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining a target profile associated with the user based at least in part on the particular goal and the assigned group (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
comparing the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel); and
causing the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski and Greenzeiger with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski, Greenzeiger, and Geurts as applied to Claims 1-5, 7-14, and 16-19 above, and further in view of Cocotis (PG Pub. No. 2007/0168514 A1).
Regarding Claim 6, Czerwinski in view of Greenzeiger and Geurts discloses the method of Claim 1, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the method further comprises:
Czerwinski does not disclose:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action;
selecting an output device from the plurality of output devices; and
transmitting an instruction to the selected output device to execute the recommended action.
Cocotis discloses:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s;
selecting an output device from the plurality of output devices (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s; and
transmitting an instruction to the selected output device to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Cocotis for the benefit of selecting an output device based on the location of the user (see Cocotis, Claim 71).
Regarding Claim 15, Czerwinski in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the hardware processor is further configured to:
Czerwinski does not disclose:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action;
selecting an output device from the plurality of output devices; and
transmitting an instruction to the selected output device to execute the recommended action.
Cocotis discloses:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s;
selecting an output device from the plurality of output devices (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s; and
transmitting an instruction to the selected output device to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Czerwinski with Cocotis for the benefit of selecting an output device based on the location of the user (see Cocotis, Claim 71).
Response to Arguments
Applicant’s arguments, filed June 21, 2022, have been fully considered, but they are not persuasive.
Applicant argues on page 13 of Applicant’s Remarks that Geurts does not disclose “determining a target profile associated with the user based at least in part on the particular goal and the assigned group” and “comparing the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile.”  The Examiner respectfully disagrees.
Geurts discloses analyzing a user’s activities and emotional state to discover correlations (see Geurts, paragraph [0011], where analysis of the user's activities within the context of the user's emotional states may reveal a pattern specific to this user in terms of correlations between activities and emotional states. For example, the history log shows that when the user is involved in a specific activity, e.g., reading a novel, or cooking a meal, or walking the dog, he/she is typically in a relaxed mood regardless of the user's activities preceding the specific activity).  Geurts also discloses clustering users with compatible user profiles, (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users of compatible user-profiles are clustered) and associations between the clustered users and their activities (see Geurts, paragraph [0011], where the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster's history logs that are associated with positive emotional states. For instance, the particular cluster reveals that those among the monitored users of the particular cluster, who attended a specific art exhibition or who read a specific novel, were in a positive emotional state during and some time after, attending the specific art exhibition or while reading the specific novel).  It is the position of the Examiner that clustering the user with a cluster of compatible users is not patentably distinguishable from “determining a target profile associated with the user based at least in part on the particular goal and the assigned group” at least in view of the definition of “target” profile disclosed in paragraph [0014] of the Applicant’s Specification (see Specification, paragraph [0014], where the target profile includes users in a similar group of users that have indicated the identified objective has been accomplished, and the recommended action includes an action performed by the users associated with the target profile).  Geurts further discloses recommending similar activities that are expected to have a similar effect to users compatible with the cluster of users (see Geurts, paragraph [0011], where service may then generate a recommendation to attend the specific art exhibition or a similar art exhibition, or to read the specific novel or a similar novel, and submit the recommendation to the subscriber at a time wherein the subscriber apparently needs some cheering up).  It is the position of the Examiner that recommending similar activities that are expected to have a similar effect to users compatible with the cluster of users is not patentably distinguishable from “comparing the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile.”  For at least these reasons, it is the position of the Examiner that Geurts in combination with Czerwinski and Greenzeiger, discloses all of the elements of Independent Claim 1 and equivalent Independent Claims 10 and 19.
All other arguments are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Rahman (PG Pub. No. 2012/0316455 A1), which concerns a wearable device and platform for sensory input.
Guday (PG Pub. No. 2009/0002178 A1), which concerns dynamic mood sensing.
Thieberger (PG Pub. No. 2008/0091515 A1), which concerns methods of utilizing a user emotional state in business practices.
Sadowsky (PG Pub. No. 2017/0238859 A1), which concerns mental state tagging and mood analysis for data collected from multiple sources.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 21, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161     
































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161